                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    MARY E. PRICE                                     :               CIVIL ACTION
              Plaintiff, pro se                       :
                                                      :               NO. 19-1590
                 v.                                   :
                                                      :
    COMMONWEALTH CHARTER                              :
    ACADEMY - CYBER                                   :
              Defendant                               :

                                                ORDER

         AND NOW, this 24th day of March 2020, upon consideration of Defendant’s motion to

dismiss, [ECF 6], Plaintiff’s pro se response in partial opposition thereto, [ECF 8], and the

allegations in the complaint, [ECF 2], it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion, Defendant’s motion is GRANTED. Accordingly, all

claims asserted in Plaintiff’s complaint against Defendant are DISMISSED.1 The Clerk of Court

is directed to mark this case CLOSED.



                                                          BY THE COURT:


                                                          /s/ Nitza I. Quiñones Alejandro
                                                          NITZA I. QUIÑONES ALEJANDRO, J.
                                                          Judge, United States District Court




1
        The claims pertaining to J.H. are dismissed with Plaintiff’s consent; and the claims pertaining to
T.R. are dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).
